Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

IN RE SUBPOENA DUCES TECUM Case No.:
TO CHRIS LONG

 

 

CHRIS LONG’S MOTION TO QUASH SUBPOENA
AND MOTION FOR PROTECTIVE ORDER FOR PERSONAL
TEXT MESSAGES, EMAIL, FACEBOOK AND TWITTER RECORDS
Chris Long (“Long” or “Petitioner”), by his undersigned counsel, moves pursuant to Fed.
R. Civ. P. 45(d)(3) for an order quashing a subpoena dated August 21, 2019 seeking his personal
text messages, emails, Facebook and Twitter records (the “Subpoena”), and moves pursuant to
Fed. R. Civ. P. 26(c) for a protective order protecting his records, or alternatively for the subject
subpoena to be modified pursuant to Fed. R. Civ. P. 45(d)(3).! In support hereof, Long states as

follows:

Background

Li Long was served with the Subpoena in connection with a civil action currently
pending in the United States District Court for the District of Maryland, captioned: Hispanic
National Law Enforcement Association NCR, et al., v. Prince George's County Maryland, et al.,
(Civil Action No. 8:18-cv-03821 TDC) (the “Underlying Action”). Plaintiffs in the Underlying
Action (fifteen current and former Prince George’s County police officers, and two organizations
purporting to represent Prince George’s County police officers) served the Subpoena. Defendants

in the Underlying Action are Prince George’s County and several individual officers.

 

A copy of the Subpoena is attached as Exhibit 1 hereto.
Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 2 of 9

2. The Underlying Action is an employment discrimination matter in which the
Plaintiffs (Respondents in this proceeding) have asserted claims for racial discrimination and
retaliation under the First and Fourteenth Amendments to the U.S. Constitution and Title VII of
the Civil Rights Act of 1964.

ai. Long is nor a party to the Underlying Action. He is a sworn police officer holding
the rank of Corporal in the Prince George’s County Police Department.

4. The Subpoena served on Long seeks “[a]ll text messages, emails, posts, tweets, or
any other documents that use derogatory language to refer to racial minorities, any PGPD officers,
or any Prince George’s County residents. Also, produce all Facebook posts to the Facebook page

PGPD Real Talk (including posts that have been deleted or taken down).” (Ex. 1.)

5: Long’s name is not mentioned once in the Amended Complaint. See ECF 54, Am.
Compl.
6. With no allegations against him, Long surmises that Respondents’ submitted this

subpoena to Long as he is the administrator of the Facebook group “PGPD Real Talk.” This group
was created in January 2018, is private, and consists entirely of current and former Prince George’s
County Police Department officers as vetted and granted access solely by Long.

i, The group “PGPD Real Talk” is also not mentioned in the Amended Complaint.
Therefore, there is no indication as to why Respondents believe this Facebook group has
information relevant to the Underlying Action. Further, at least six (6) of the named Plaintiffs
(Respondents in this matter), are members of this Facebook group. All relevant posts, if any, are
therefore as readily accessible to them as they are to Long. As well, it is believed that a subpoena

was already served on Facebook requesting the same exact information, i.e. all Facebook posts

 

i ECE citations refer to the docket in the Underlying Action.
1
Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 3 of 9

made in this group, including posts that have been deleted or taken down. If that is the case, the
subpoena to Long is moot and no further discussion is required.

8. As addressed below, the Subpoena’s request should be quashed, or in the
alternative, a Protective Order issued, or the Subpoena’s scope modified. The Subpoena seeks
information which Plaintiffs’ have no reason to believe exists, requests Long to search for such
messages and documents for an unspecified period of time, is not proportional to the needs of the
case, and is overbroad. Moreover, Long asserts it was issued for the improper purpose of
harassing and invading his privacy.

Applicable Law’

9, Fed. R. Civ. Pro. 45(d)(3)(A) requires a court to quash or modify a subpoena that
“requires disclosure of privileged or other protected matter,” or “subjects a person to undue
burden.” Further, because the scope of discovery under a subpoena is the same as the scope of
discovery under Fed. R. Civ. Pro. 26, a subpoena may also be quashed for failing to comply with
Rule 26. See Coleman v. District of Columbia, 275 F.R.D. 33, 36-37 (D.D.C. 2011) (“[I]t is
settled that a subpoena is limited in scope by Rule 26(b)(1) of the Federal Rules of Civil

Procedure”); Cook v. Howard, No. 11-1601, 2012 WL 3634451, at *6 (4th Cir. Aug. 24, 2012)

 

(per curiam) (“Although Rule 45(c) sets forth additional grounds on which a subpoena against a
third party may be quashed{,] ... those factors are co-extensive with the general rules governing all
discovery that are set forth in Rule 26.”).

10. In addition to moving to quash, a person served with a subpoena may move fora
protective order under Fed. R. Civ. Pro. 26(c), and “under Rule 26(c), a court may make any order

which justice requires to protect a party or person from annoyance, embarrassment, oppression, or

 

3 Unless stated otherwise, internal citations and quotations are omitted.

2
Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 4 of 9

undue burden or expense upon a showing of good cause.” W. Bay One. Inc. v. Does 1-1,.653, 270
F.R.D. 13, 14 (D.D.C. 2010). Whether a discovery request is oppressive or imposes an undue
burden is determined by balancing the party’s need for the discovery against the potential hardship
to the subject of the subpoena. Id. In determining whether there is an “undue burden,” a court
examines “relevance, the need of the party for the documents, the breadth of the document request,
the time period covered by it, the particularity with which the documents are described and the
burden imposed.” Id.

Argument
Long has Standing to File a Motion to Quash

11. “Ordinarily, a party does not have standing to challenge a subpoena issued to a nonparty
unless the party claims some personal right or privilege in the information sought by the
subpoena.” Singletary v. Sterling Transp. Co., 289 F.R.D. 237, 239 (E.D. Va. 2012).

12. In this instance, Respondents request access to Long’s personal text messages, emails,
Facebook and Twitter records, as well as the records from the Facebook Group “PGPD Real Talk.”
Knowing full well that they cannot subpoena Long’s telephone carrier or email provider for the
contents of text messages and emails due to the Stored Communications Act, * Respondents seek

to sidestep the Act and instead put the onus on Long to sort through years’ worth of text messages

 

4 The Stored Communications Act (“SCA”), located at 18 U.S.C. § 2701 ef seq. See In re
Subpoena Duces Tecum to AOL, LLC, 550 F.Supp.2d 606, 611 (E.D. Va. 2008) (“Applying the
clear and unambiguous language of § 2702 to this case, AOL, a corporation that provides
electronic communication services to the public, may not divulge the contents of the Rigsbys'
electronic communications to State Farm because the statutory language of the Privacy Act does
not include an exception for the disclosure of electronic communications pursuant to civil

discovery subpoenas.”).
Il.

Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 5 of 9

and emails in the hope that something currently unknown to them will appear. The request
therefore amounts to the digital equivalent of looking for a needle in a haystack.

13. While the determination of whether an individual possesses a right to privacy with
regard to digital communications remains unresolved,’ Long maintains a right to privacy
nonetheless exists as the text messages and emails Respondents seek were “never intended to
have [been] shared with the general public.” Singletary, 289 F.R.D. at 237.

14. As Long’s personal communications were not intended for public dissemination, he
therefore asserts a privacy interest exists which in turn allows him to file this Motion to Quash.
The Subpoena is Overbroad and Seeks Irrelevant Information.

15. The Subpoena should be quashed because it is immensely overbroad and not
reasonably calculated or limited to obtain potentially relevant information. The Subpoena is
nothing short of a fishing expedition intended to harass and annoy Long, a non-party, through the
invasion of his privacy through his personal phone, email, and social media accounts.

16. Federal Rule of Civil Procedure 45(c)(3) requires the Court to quash a subpoena that
“subjects a person to an undue burden.” Fed.R.Civ.P. 45(c)(3). “This undue burden category
“encompasses situations where the subpoena seeks information irrelevant to the case. Moreover,
‘[a] subpoena imposes an undue burden on a party when [it] is overbroad.” Singletary, 289
F.R.D. at 241 (citing In re Subpoena Duces Tecum to AOL., 550 F.Supp.2d 606, 612 (E.D. Va.

2008).

17. A subpoena is overbroad if it is not reasonably limited or tailored to the pleaded claims

 

> City of Ontario v. Quon, 130 S.Ct. 2619, 2629 (2010).
4
Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 6 of 9

or defenses. Sirpal v. Fengrong Wang, No. CIV. WDQ-12-0365, 2012 WL 2880565, at *5 (D.
Md. July 12, 2012). “For example, a request for ‘all copies of e-mails sent or received by anyone
with no limitation as to time or scope’ is usually overbroad.” Id.

18. Here, Respondents’ request is clearly overbroad as it commands Long to go through
all text messages, emails, Facebook Posts, and Tweets that he has ever sent or received (as no time
period is provided), and “does not limit the [requested records] to [those containing] subject matter
relevant” to the underlying action. In re Subpoena Duces Tecum to AOL, 550 F. Supp. 2d at 612
(quashing subpoena for being overbroad). There is no subject-matter limitation at all contained in
the Subpoena beyond a reference to “derogatory language,” which arguably is a broad term which
requires definition itself. See Arndt v. Ford Motor Co., No. 2:15-CV-11108, 2016 WL 1161444,
at *4 (E.D. Mich. Mar. 24, 2016) (quashing phone records request to Verizon Wireless for “all”
phone numbers and text messages as overbroad and “not proportional to the needs of [that] case”;
future subpoena could only seek text messages exchanged between Plaintiff and his supervisor for
a limited time period).

19. Further, as stated previously, Respondents already have access to all messages posted
in the “PGPD Real Talk” Facebook Group, and it is believed have already sent a subpoena to
Facebook itself for this information. There is simply no need to invade Long’s privacy. See Fed.
R. Civ. P. 26(b)(2)(C) (“On motion or on its own, the court must limit the frequency or extent of
discovery otherwise allowed by these rules ... if it determines that the discovery sought ... can be
obtained from some other source that is more convenient, less burdensome, or less expensive....”);
see_also Sirpal, 2012 WL 2880565 at *6 (quashing subpoena for phone records because no
“substantial need” for dismissed party’s phone records where Sirpal’s phone records were

sufficient for remaining claims); HDSherer LLC v. Nat. Molecular Testing Corp., 292 F.R.D. 305,
Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 7 of 9

308 (D.S.C. 2013) (quashing subpoena for documents from non-parties where same information
was in Defendant’s possession).

20. Respondents’ request which contains an extremely broad subject-matter and no
timeframe for which to consider is facially demonstrative of an intent to annoy and harass Long.
See Sharp v. Baltimore City Police Dep’t, No. CIV. CCB-1 1-2888, 2013 WL 937903, at *3 (D.
Md. Mar. 1, 2013) (quashing subpoena for phone records where the “defendants seem engaged in
an attempt to uncover ‘dirt’ on the plaintiff, rather than truly to investigate the facts relevant to the
May 2010 incident.”). It can only be believed that Respondents, in issuing this subpoena, hope that
Long will conduct their discovery for them and unearth a triable event which they have no reason

to believe exists.

Ill. The Court Should Enter a Protective Order for Long’s Text Messages, Emails,
Facebook, and Twitter Records.

21. This Court should also enter a protective order pursuant to Federal Rule of Civil
Procedure 26 for Long’s text messages, emails, Facebook and Twitter records, prohibiting
Respondents from seeking them in the future. Without restating the prior arguments, it is apparent
that the subpoena is overbroad and requests irrelevant information. Therefore there is good cause
to protect Long’s personal records, as well as protect Long from further harassment in the future.
With no reason to believe Long’s text messages, emails, Facebook, or Twitter accounts contain
any information relevant to the Underlying Action, Respondents should be prevented from
inquiring into Long’s personal life when the matters they are interested in pertain solely to the
Prince George’s County Police Department. Additionally, Respondents have provided no reason
as to why Long should go through the process of finding every message ever posted to the “PGPD
Real Talk” Facebook group, or why Long is the only source for the information they believe exists,

recognizing that six (6) or more Plaintiffs are members of said group.
Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 8 of 9

22. As stated by United States Magistrate Judge Charles Day in his Memorandum Opinion
regarding prior subpoenas issued by Respondents in the Underlying Action, Respondents here
want Long to provide random communications “to make inferential leaps to support the claims of
conspiratorial acts.” See In re Subpoena Duces Tecum to Verizon Wireless, et al., (Civil Action
No. 8:19-cv-01744 TDC; ECF 13 at 12). Moreover, the subject subpoena only serves to “Texpand]
investigations [with] the details of unknown...conversations and activities,” and to disclose “stray
communications which can only increase the expense and burdens of the litigation.” Id. Such an
overbroad request must be narrowed to what may actually be relevant to the Underlying Action,
and refrain from requesting Long to engage in an arduous task for information that, if it even exists,
would have nominal, if any, significance.

Conclusion
WHEREFORE, for all of the foregoing reasons, Long respectfully requests that the Court

quash the Subpoena and enter a Protective Order for his personal records.

Dated: September 20, 2019 Respectfully submitted,

<feeapbdeon

va pct J. McAndrew, Esq. [Bar No. 13434 (MD)]
jae of Patrick J. McAndrew, LLC

fae Ivy Lane

Suite 408

Greenbelt, MD 20770

Tel.: (301) 220-3111

Fax: (301) 220-3843

pmcandrew@mzmlaw.net
Case 1:19-mc-00159-KBJ Document1 Filed 09/20/19 Page 9 of 9

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on this 20th day of September 2019, a copy of the foregoing
non-party Chris Long’s Motion to Quash Subpoena and Motion for Protective Order for Personal
Text Messages, Email, Facebook and Twitter Records was served via First Class Mail, postage
pre-paid on:

Dennis A Corkery

Washington Lawyers Cmte for Civil Rights and Urban Affairs
11 Dupont Cir NW Ste. 400

Washington, DC 20036

Tel: (202) 319-1000

Fax: (202) 319-1010

dennis_corkery@washlaw.org

Deborah A Jeon

American Civil Liberties Union of Maryland Foundation
3600 Clipper Mill Rd Ste. 350

Baltimore, MD 21211

Tel: (410) 889-8555

Fax: (410) 366-7838

jeon@aclu-md.org

John Arak Freedman

Arnold & Porter Kaye Scholer LLP
601 Massachusetts Avenue NW
Washington, DC 20001

Tel: (202) 942-5316

Fax: (202) 942-5999

John.Freedman(@arnoldporter.com (At NW frac

if J. McAndrew

 
